DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. 
Regarding the 112 rejection, applicant argues that the amendments of claims 7 and 20 clarify the claimed invention.  The claim has been amended to claim “a respective primary storage device chassis that is free of a translation layer processor and a cache subsystem”.  However, the 112 rejection is maintained because the chassis of claim 1 can be interpreted as a respective primary storage chassis and a translation layer processor and a cache subsystem are part of the claimed system of claim 1. 
Regarding the rejection of claims 1-6 and 8-19, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the system can be free of a translation layer processor and a cache subsystem when these elements are part of the claimed system.  Clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. [US 10,185,624] in view of Olarig et al. [US 10,762,023].
Claim 1, Akutsu et al. discloses a network fabric storage system [Fig 1 and Fig 3], comprising: a plurality of primary storage devices [113]; at least one cache device that is separate from each of the plurality of primary storage devices [181; see Col. 5, line 36-Col. 6, line 27] and a Link Control Card (LCC) that is coupled to each of the plurality of primary storage devices and the at least one cache device [processor 119; Col. 7, lines 40-48], wherein the LCC includes a translation layer processor that is configured to: receive first data from at least one host device [receive data blocks from other nodes, wherein other nodes may be considered hosts, see abstract; distribute data received from a host to the plurality of nodes, see Col. 1, lines 57-64]; process the first data for storage in the at least one cache device such that the first data is stored in the at least one cache device [Col. 5, lines 49-51; node 101A stores write data DATA1 received from a host to the local cache 181…]; determine that the first data should be stored in a first primary storage device included in the plurality of primary storage devices; and cause the first data to be moved from the at least one cache device to the first primary storage device such that the first data is stored in the first primary storage device [write back, col. 42, lines 16-22].  Akutsu et al. does not teach but Olarig et al. discloses the use of a chassis inside which the components are housed and a mid-plane for communication and connection of components [see Abstract].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Akutsu et al. to include the chassis and midplane as disclosed by Olarig et al. since doing so ensures efficient signal propagation among components.  
Claim 2, Akutsu et al. in view of Olarig et al. discloses the system of claim 1, wherein the translation layer processor is configured to: perform logical-address-to-physical-address mapping operations for the first data stored on the at least one cache device; and perform logical-address-to-physical-address mapping operations for the first data stored on the first primary storage device [Akutsu col. 47, lines 45-49].
Claim 3, Akutsu et al. in view of Olarig et al. discloses the system of claim 1, wherein the translation layer processor is configured to: generate and store metadata associated with a lifecycle of each of the plurality of primary storage devices [Akutsu Col. 43, lines 57-67; Col. 45, lines 48-53].
Claim 4, Akutsu et al. in view of Olarig et al. discloses the system of claim 1, wherein the translation layer processor is configured to: determine that the first data that was stored on the first primary storage device is unavailable and, in response, perform data recovery operations for the data that was stored on the first primary storage device [Akutsu Rebuild due to failure, Fig. 21; Col. 47, lines17-24].
Claim 5, Akutsu et al. in view of Olarig et al. discloses the system of claim 1, wherein each of the plurality of primary storage are provided by a Non-Volatile Memory express (NVMe) Solid State Drive (SSD) [Akutsu Col. 7, lines 49-56].
Claim 6, Akutsu et al. in view of Olarig et al. discloses the system of claim 1, wherein the translation layer processor is configured to: receive second data from the host device; process the second data for storage in the at least one cache device such that the second data is stored in the at least one cache device; determine that the second data should be stored in a second primary storage device included in the plurality of primary storage devices; and cause the second data to be moved from the at 
Claims 8-19 are rejected using the same rationale as that of Claims 1-6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MIDYS ROJAS/Primary Examiner, Art Unit 2133